WALTER, Justice.
Mrs. Ermil C. Yancey and her husband filed suit against James W. Garretson for damages resulting from an automobile collision. The jury found the defendant guilty of several acts of negligence and that each was a proximate cause of the collision. It also found that Mrs. Yancey failed to keep a proper lookout and that such failure was a proximate cause of the collision. The court rendered a judgment that plaintiffs take nothing. The plaintiffs have appealed.
They contend the court erred in refusing to grant them a new trial because the findings that Mrs. Yancey failed to keep a proper lookout and that such failure was a proximate cause of the collision are so contrary to the great weight and preponderance of the evidence as to be wrong and unjust.
We have considered all the evidence and find that the jury’s answers that Mrs. Yancey failed to keep a proper lookout which was a proximate cause of the collision are not contrary to the overwhelming weight and preponderance of the evidence. In re King’s Estate, 150 Tex. 662, 244 S.W.2d 660.
The judgment is affirmed.